Citation Nr: 0825476	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Citrus Memorial Hospital 
(CMH) in Inverness, Florida from January 31, 2006, to 
February 2, 2006.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1960 to July 1964.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 
determination of the Malcolm Randall VA Medical Center (VAMC) 
in Gainesville, Florida, which awarded payment/reimbursment 
of the medical expenses incurred up until January 31, 2006 
but denied payment/reimbursement of the expenses incurred 
thereafter.        


FINDINGS OF FACT

1.  From January 30, 2006, to February 2, 2006, the veteran 
received treatment at CMH for myocardial infarction and 
coronary artery disease; all treatment provided was for a 
continued medical emergency and a VA or other federal 
facility was not feasibly available to provide the treatment.   

2.  The VAMC has conceded that the veteran is financially 
liable for the treatment received and that he was enrolled in 
the VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of CMH.

3.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred was timely filed within 90 days of the date the 
veteran was discharged from CMH.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran by CMH from January 31, 
2006, through February 2, 2006.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

A January 31, 2006, CMH admit note shows that the veteran had 
been having anginal chest pains for the past two days.  He 
had also been having lately increased shortness of breath 
with walking.  He presented to the emergency room and was 
subsequently taken to the catheterization lab where he was 
found to have significant artery blockage requiring the 
placement of two stents.  The veteran's ejection fraction at 
the time of catheterization was only 25 percent, which 
medical personnel hoped was the result of a stunned 
myocardium.  The diagnostic assessments were three vessel 
coronary artery disease status post stenting, residual 90 
percent right coronary artery stenosis, ischemic 
cardiomyopathy, hypertension, hyperlipidemia and minimal 
decrease in platelets.  The plan was to monitor labs and 
continue management of the veteran's condition.  It was noted 
that the veteran would need to ambulate without angina before 
being discharged from the hospital.  A subsequent February 2, 
2006, progress note indicated that the veteran was clinically 
stable and could be discharged home.  The February 2, 2006, 
discharge summary noted that the veteran had underwent heart 
catheterization with successful stenting and that he was 
found to have low B-12, which was replaced.  It was also 
noted that the veteran needed to have intervention to the 
right coronary artery at a later time, in about 3 to 4 weeks.  
He was further noted to have severe ischemic cardiomyopathy 
with ejection fraction of 25 percent.  As a result of this 
condition he was started on an ACE inhibitor and he needed to 
follow up with VA.  The veteran had minimally decreased 
platelets and need to follow up with VA regarding a possible 
bone marrow biopsy.  He was advised to go immediately to the 
emergency room if he experienced any chest pain, heartburn or 
back pain.

In March 2006 the VAMC received a claim by CMH for 
payment/reimbursement for the medical expenses the veteran 
incurred from January 30, 2006, to February 2, 2006.  

In a September 2006 statement of the case the RO noted that 
the veteran had a "non-service connected rating."  It then 
found that the veteran's condition was stabilized as of 
January 31, 2006, and as a result only authorized 
payment/reimbursement up to that date. 

On his November 2006 Form 9, the veteran indicated that his 
wife contacted the VAMC on January 31, 2006, and was informed 
that the VAMC knew about the veteran's hospitalization.  He 
also indicated that neither he nor CMH was contacted by the 
VAMC during the period in which he was hospitalized.  
Further, CMH never informed him that his condition had 
stabilized to the point that he could be transferred to the 
VAMC prior to the time of his discharge on February 2, 2006.   

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at CMH was for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 38 
U.S.C.A. § 1725 shall be the lesser of the amount for which 
the veteran is personally liable or 70 percent of the amount 
under the applicable Medicare fee schedule for such 
treatment. 
38 C.F.R. § 17.1005(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as it was received by the VAMC in 
March 2006 well within 90 days from the veteran's February 2, 
2006, discharge from CMH.  It is also abundantly clear that 
CMH provides emergency care.  38 C.F.R. § 17.1002(a).  
Further, as the VAMC has already granted payment or 
reimbursement for the care the veteran received up until 
January 31, 2006, it has conceded that the veteran's initial 
treatment was for a medical emergency and that a VA facility 
was not feasibly available to provide the treatment and an 
attempt to use such provider beforehand would not have been 
considered reasonable by a prudent layperson.  38 C.F.R. 
§ 17.1002(b-c).

Thus, the remaining critical question is whether the care the 
veteran received at CMH from January 31, 2006, was for a 
continuing medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.  38 C.F.R. § 17.1002(d).  
In this regard, there is no medical evidence of record 
showing that the veteran was either stable for discharge or 
stable for transfer to the VAMC or other VA facility prior to 
his actual discharge from CMH on February 2, 2006.  Instead 
the VAMC simply produced a blanket finding from 
administrative staff in the September 2006 statement of the 
case that a "medical review" had found that the veteran had 
stabilized as of January 31, 2006.  This finding does not 
point to any specific evidence from the record indicative of 
stabilization at that point, nor does it point to any 
specific opinion by a medical practitioner indicating that 
the veteran's condition had stabilized by that date.  On the 
other hand, the CMH records do provide affirmative medical 
evidence of when the veteran was able to be discharged.  
Specifically, they show that on admission it was determined 
that the veteran's condition would be stabilized for 
discharge purposes when he was able to ambulate without 
angina.  Then, it was not until February 2, 2006 that the 
veteran was deemed to be clinically stable and able to be 
discharged home.  Thus, the Board finds that the weight of 
the evidence establishes that the veteran could not have been 
discharged home from CMH any earlier than February 2, 2006.  
Further, there is no medical evidence of record indicating 
that the veteran was stable for transfer to the VAMC or other 
VA facility prior to February 2, 2006.  Accordingly, giving 
the veteran the benefit of the doubt the Board finds that the 
entire treatment the veteran received at CMH was for a 
continued medical emergency.

By granting payment/reimbursement for the CMH treatment up 
until January 31, 2006, the VAMC also conceded that the 
veteran was enrolled in the VA healthcare system; had 
received medical services within the prior 24-month period; 
is financially liable to CMH and did not have other 
applicable health coverage.   Also, as mentioned above, the 
veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  See 38 C.F.R. § 17.1000(e)-(i).

In summary, the evidence establishes that the claim for 
payment/reimbursement for the cost of the veteran's treatment 
at CMH was timely filed.  It also establishes that the 
veteran's initial care at CMH was emergent; that VA or other 
federal facilities were not feasibly available and that the 
continued care the veteran received up until discharge on 
February 2, 2006, was for a continued medical emergency.  
Furthermore, the veteran was enrolled in the VA health care 
system; had received services within the prior 24 months; was 
financially liable for the CMH treatment and had no other 
applicable health coverage.  Hence, payment or reimbursement 
for the cost of treatment at CMH from January 31, 2006, until 
discharge on February 2, 2006, is warranted.  


ORDER

Payment or reimbursement for the private medical services the 
veteran received at CMH from January 31, 2006, until 
discharge on February 2, 2006, is granted subject to the 
regulations governing the payment of monetary awards 
including 38 C.F.R. § 17.1005(a). 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


